DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nakamura et al (US Pub 20040202473).


Regarding Claim 1, Nakamura discloses an optical transmission device comprising:  
a first multiplexing device configured to output a first wavelength multiplexed signal acquired by multiplexing each of one or more first processed signals acquired by performing first filtering processing on each of one or more input transmission optical signals (Fig 1B, paragraphs [84][85][86] where a multiplexing unit has a first multiplexing device 2 configured to output a first wavelength multiplexed signal (i.e. at port B0) acquired by multiplexing each of one or more first processed signals acquired by performing first filtering processing (i.e. performed with transmission characteristics B1 and B2 as shown in Fig 3 and Fig 4) on each of one or more input transmission optical signals (e.g. P1, P2)); and 

an upper limit and a lower limit of each of one or more first transmission bands being a transmission band related to each operation of the first filtering processing are respectively different from an upper limit and a lower limit of each of one or more second transmission bands being a transmission band related to each operation of the second filtering processing (Fig 1B, paragraphs [84][85][86][88] where an upper limit and a lower limit of each of one or more first transmission bands (e.g. for B1, B2) (as shown in Fig 3 and Fig 4) being a transmission band related to each operation of the first filtering processing (i.e. performed with transmission characteristics B1 and B2 as shown in Fig 3 and Fig 4) are respectively different from an upper limit and a lower limit of each of one or more second transmission bands (e.g. for A1) (as shown in Fig 3 and Fig 4) being a transmission band related to each operation of the second filtering processing (i.e. performed with transmission characteristic A1 as shown in Fig 3 and Fig 4)).  

Regarding Claim 2, Nakamura also discloses the optical transmission device wherein the second transmission band includes a transmission band part shared with the first transmission band (Fig 1B, paragraphs [84][85][86][88] where the second transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4) includes a transmission band part shared with the first transmission band (e.g. for B1, B2) (as shown in Fig 3 and Fig 4)).  
 
Regarding Claim 3, Nakamura also discloses the optical transmission device further comprising a transmitter performing the input (Fig 1B, paragraphs [84][85][86][88] where a transmitter (e.g. 4, 5) performs the input of the transmission optical signals (e.g. P1, P2)).  
 
Regarding Claim 4, Nakamura also discloses the optical transmission device wherein an upper limit of the first transmission band with a highest frequency out of the first transmission bands included in the second transmission band is higher than an upper limit of the second transmission band (Fig 1B, paragraphs [84][85][86][88] where an upper limit of the first transmission band (e.g. for B1) (as shown in Fig 3 and Fig 4) with a highest frequency out of the first transmission bands (e.g. for B1, B2) (as shown in Fig 3 and Fig 4) included in the second transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4) is higher than an upper limit of the second transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4)).      
  
Regarding Claim 5, Nakamura also discloses the optical transmission device wherein an upper limit of the first transmission band with a highest frequency out of the first 
 
Regarding Claim 6, Nakamura also discloses the optical transmission device wherein a lower limit of the first transmission band with a lowest frequency out of the first transmission bands included in the second transmission band is lower than a lower limit of the second transmission band (Fig 1B, paragraphs [84][85][86][88] where a lower limit of the first transmission band (e.g. for B2) (as shown in Fig 3 and Fig 4) with a lowest frequency out of the first transmission bands (e.g. for B1, B2) (as shown in Fig 3 and Fig 4) included in the second transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4) is lower than a lower limit of the second transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4)).     

Regarding Claim 7, Nakamura also discloses the optical transmission device wherein a lower limit of the first transmission band with a lowest frequency out of the first 

Regarding Claim 9, Nakamura also discloses an optical reception device configured to receive the second wavelength multiplexed signal transmitted by the transmission device as a first reception wavelength multiplexed signal (Fig 1A, Fig 1B, paragraphs [56][58][59] where a de-multiplexing unit is configured to receive the second wavelength multiplexed signal P0 (i.e. at port A0) transmitted by the multiplexing unit as a first reception wavelength multiplexed signal).   
 
Regarding Claim 10, Nakamura also discloses an optical reception device comprising: 
a first demultiplexing device configured to output a second reception wavelength multiplexed signal acquired by performing third filtering processing on each of one or more first demultiplexed signals acquired by demultiplexing the first reception wavelength multiplexed signal (Fig 1A, Fig 1B, paragraphs [56][58][59] where the de-
a second demultiplexing device configured to output a reception optical signal acquired by performing fourth filtering processing on a second demultiplexed signal acquired by demultiplexing the second reception wavelength multiplexed signal (Fig 1A, Fig 1B, paragraphs [56][57][58][59] where a second demultiplexing device 2 is configured to output a reception optical signal (e.g. P1, P2) acquired by performing fourth filtering processing (i.e. performed with transmission characteristics B1 and B2 as shown in Fig 3 and Fig 4) on a second demultiplexed signal acquired by demultiplexing the second reception wavelength multiplexed signal (e.g. for port B)), wherein   
an upper limit and a lower limit of each of one or more third transmission bands being a transmission band related to each operation of the third filtering processing are respectively different from an upper limit and a lower limit of each of one or more fourth transmission bands being a transmission band related to each operation of the fourth filtering processing (Fig 1A, Fig 1B, paragraphs [56][57][58][59] where an upper limit and a lower limit of each of one or more third transmission bands (e.g. for A1) (as shown in Fig 3 and Fig 4) being a transmission band related to each operation of the third filtering processing (i.e. performed with transmission characteristic A1 as shown in Fig 3 and Fig 4) are respectively different from an upper limit and a lower limit of each of one or more fourth transmission bands (e.g. for B1, B2) (as shown in Fig 3 and Fig 4) 

Regarding Claim 11, Nakamura also discloses the optical reception device further comprising a receiver configured to receive the reception optical signal (Fig 1A, Fig 1B, paragraphs [56][57][58][59] where a receiver (e.g. 4, 5) is configured to receive the reception optical signal (e.g. P1, P2)).   

Regarding Claim 12, Nakamura also discloses the optical reception device wherein an upper limit of the fourth transmission band with a highest frequency out of the fourth transmission bands included in the third transmission band is higher than an upper limit of the third transmission band (Fig 1A, Fig 1B, paragraphs [56][57][58][59] where an upper limit of the fourth transmission band (e.g. for B1) (as shown in Fig 3 and Fig 4) with a highest frequency out of the fourth transmission bands (e.g. for B1, B2) (as shown in Fig 3 and Fig 4) included in the third transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4) is higher than an upper limit of the third transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4)).    

Regarding Claim 13, Nakamura also discloses the optical reception device wherein an upper limit of the fourth transmission band with a highest frequency out of the fourth transmission bands included in the third transmission band with a lower frequency out of two of the third transmission bands frequencies of which are close to each other is 
 
Regarding Claim 14, Nakamura also discloses the optical reception device wherein a lower limit of the fourth transmission band with a lowest frequency out of the fourth transmission bands included in the third transmission band is lower than a lower limit of the third transmission band (Fig 1A, Fig 1B, paragraphs [56][57][58][59] where a lower limit of the fourth transmission band (e.g. for B2) (as shown in Fig 3 and Fig 4) with a lowest frequency out of the fourth transmission bands (e.g. for B1, B2) (as shown in Fig 3 and Fig 4) included in the third transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4) is lower than a lower limit of the third transmission band (e.g. for A1) (as shown in Fig 3 and Fig 4)).       
 
Regarding Claim 15, Nakamura also discloses the optical reception device wherein a lower limit of the fourth transmission band with a lowest frequency out of the fourth transmission bands included in the third transmission band with a higher frequency out of two of the third transmission bands frequencies of which are close to each other is 

Regarding Claim 16, Nakamura also discloses the optical reception device comprising: 
a first demultiplexing device configured to output a second reception wavelength multiplexed signal acquired by performing third filtering processing on each of one or more first demultiplexed signals acquired by demultiplexing the first reception wavelength multiplexed signal (Fig 1A, Fig 1B, paragraphs [56][58][59] where the de-multiplexing unit has a first demultiplexing device 1 configured to output a second reception wavelength multiplexed signal (e.g. for B0) acquired by performing third filtering processing (i.e. performed with transmission characteristic A1 as shown in Fig 3 and Fig 4) on each of one or more first demultiplexed signals acquired by demultiplexing the first reception wavelength multiplexed signal P0 (i.e. at port A0));  
a second demultiplexing device configured to output a reception optical signal acquired by performing fourth filtering processing on a second demultiplexed signal acquired by demultiplexing the second reception wavelength multiplexed signal (Fig 1A, Fig 1B, paragraphs [56][57][58][59] where a second demultiplexing device 2 is 
a second setting unit configured to set an upper limit and a lower limit of each of one or more third transmission bands being a transmission band related to each operation of the third filtering processing, in such a way that the upper limit and the lower limit are respectively different from an upper limit and a lower limit of each of one or more fourth transmission bands being a transmission band related to each operation of the fourth filtering processing (Fig 1A, Fig 1B, paragraphs [56][57][58][59] where a  shifter sets an upper limit and a lower limit of each of one or more third transmission bands (e.g. for A1) (as shown in Fig 3 and Fig 4) being a transmission band related to each operation of the third filtering processing (i.e. performed with transmission characteristic A1 as shown in Fig 3 and Fig 4) in such a way that the upper limit and the lower limit are respectively different from an upper limit and a lower limit of each of one or more fourth transmission bands (e.g. for B1, B2) (as shown in Fig 3 and Fig 4) being a transmission band related to each operation of the fourth filtering processing (i.e. performed with transmission characteristics B1 and B2 as shown in Fig 3 and Fig 4)). 
  
Regarding Claim 17, Nakamura also discloses an optical communication system comprising the optical reception device; and the transmission device (Fig 1A, Fig 1B, paragraphs [41][56][58][59] where a WDM system comprises the de-multiplexing unit and the multiplexing unit).  

Regarding Claim 18, Claim 18 is similar to claim 1, therefore, claim 18 is rejected for the same reasons as claim 1.


Conclusion
The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following:

Cohen et al (US Pat 5680490) Fig 2, Fig 3 teaches a WDM multiplexer and/or demultiplexer comprising a first multiplexer 16 that has a first passband (e.g. A-B1) and a second multiplexer 22 that has a second passband (e.g. B1-C1), and where a lower and upper limit of the first passband (e.g. A-B1) is different from a lower and upper limit of the second passband (e.g. B1-C1). 

Liu et al (US Pat 6208442) Fig 1, Fig 2 teaches a WDM multiplexer and/or demultiplexer comprising a first multiplexer 100 that has a first passband (501), and a second multiplexer 102 that has a second passband (504, 505, 506. 507), and where a lower and upper limit of the first passband (501) is different from a lower and upper limit of the second passband (504, 505, 506. 507). 

Noirie et al (US Pub 20020071631) Fig 2 teaches a WDM multiplexer and/or demultiplexer comprising a first multiplexer (Demux F-B) that has a first passband (Ft’b), and a second multiplexer (Demux B-W) that has a second passband (FTc), and where a 

Yano et al (US Pub 20090226173) Fig 4, Fig 5 teaches a WDM multiplexer and/or demultiplexer comprising a first multiplexer 4 that has a first passband (e.g. Ports 4) and a second multiplexer (5, 6) that has a second passband (e.g. Ports 5, 6), and where a lower and upper limit of the first passband (e.g. Ports 4) is different from a lower and upper limit of the second passband (e.g. Ports 5, 6). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.
 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636